Exhibit 10.3 Revolving Credit and Security Agreement between Innovaro, Inc. "Borrower" and JJJ Family LLLP "Lender" Dated: August 21, 2013 TABLE OF CONTENTS Page 1. Definitions 1 2. The Revolving Loan. 1 Revolving Loan Credit Facility 1 Revolving Note 1 Advances. 1 Repayment of Loan. 2 Overdue Amounts 3 Calculation of Interest 3 Documentary Stamp Tax; Sales Tax 3 Statement of Account 3 3. Conditions Precedent to Borrowing 3 Conditions Precedent to Initial Advance 3 Conditions Precedent to Each Advance 4 4. Fees and Expenses 5 5. Representations and Warranties 5 Valid Existence and Power 5 Authority 5 Authorizations 5 Title 6 SEC Documents; Financial Statements 6 Material Adverse Changes 6 6. Affirmative Covenants of Buyer. 6 Maintenance of Business and Properties 6 Inspections 7 Financial Information 7 Greenwood Van Ness Account 7 Further Assurances 7 Covenants Regarding Collateral 7 7. Negative Covenants of Borrower 7 Change in Business 8 Accounts 8 8. Default. 8 Events of Default 8 Remedies 9 Receiver 9 i 9. Security Agreement. 9 Security Interest. 9 Financing Statements; Power of Attorney 10 Entry 10 Other Rights 10 Accounts 11 Waiver of Marshaling 11 Liquidation Costs 11 Miscellaneous. 11 No Waiver, Remedies Cumulative 11 Survival of Representations 11 Notices 11 Governing Law 12 Successors and Assigns 12 Counterparts 12 Usury 12 Powers 12 Approvals 12 Waiver of Certain Defenses 12 Integration 13 Enforcement Costs 13 Partnership, Joint Venture, Agency, Trust 13 SCHEDULE OF EXHIBITS A-1 ii Revolving Credit and Security Agreement THIS AGREEMENT (this " Agreement "), dated as of August 21, 2013 (the “ Effective Date ”), is made between INNOVARO, INC. , a Delaware corporation (" Borrower "), and JJJ FAMILY LLLP, a Florida limited liability limited partnership (" Lender "). W I T N E S S E T H : In consideration of the premises and of the mutual covenants herein contained and to induce Lender to extend credit to Borrower, the parties agree as follows: 1. Definitions . Capitalized terms that are not otherwise defined herein shall have the meanings set forth in Exhibit 1 hereto. 2. The Revolving Loan. Revolving Loan Credit Facility . Lender agrees, on the terms and conditions set forth in this Agreement, to make Advances during the Revolving Credit Period (the " Revolving Loan "), provided that Borrower has satisfied the conditions set forth in Section 3 . On the date hereof and subject to Section 3.1 , Lender shall make an initial Advance to Borrower equal to $240,000.00 (the “ Initial Advance ”). Within the foregoing limitation, and subject to the other terms and conditions set forth in this Agreement, Borrower may borrow, prepay and reborrow Advances at any time during the Revolving Credit Period. 2.2. Revolving Note . The Revolving Loan shall be evidenced by a promissory note in the face amount of the Maximum Loan Amount in the form set forth as Exhibit 2 hereto (the " Revolving Note ") and shall be payable in accordance with the terms of the Revolving Note and this Agreement. 2.3. Advances . (a)Except with respect to the Initial Advance, Borrower shall submit to Lender a signed written request for an Advance in form satisfactory to Lender, which request shall be delivered to Lender no later than 12:00 noon (local time in Tampa, Florida) on the date that is three (3) Business Days prior to the date of the requested Advance, and shall specify the amount of the proposed Advance and provide such other information as Lender may require (each, an " Advance Request "). If the Borrower has satisfied the conditions set forth in Section 3 , then Lender shall make such an Advance available to Borrower by check or wire transfer (at the option of Lender) of immediately available funds at Lender’s address referred to in Section10.3 . Lender’s acceptance of an Advance Request shall be evidenced by its making the Advance requested. (b)Notwithstanding the foregoing, Lender may, in its sole and absolute discretion, make or permit to remain outstanding Advances under the Revolving Loan in excess of the original principal amount of the Revolving Note, and all such amounts shall (i)be part of the Indebtedness evidenced by the Revolving Note, (ii)bear interest as provided herein, (iii)be payable upon demand by Lender, and (iv)be entitled to all rights and security as provided under the Revolving Loan Documents. 2.4. Repayment of Loan . (a) Revolving Note . The Revolving Note shall provide that the principal amount and all interest, fees, expenses and other expenses and other amounts payable under the Revolving Loan shall be due and payable on the Termination Date, except as otherwise set forth herein. (b) Payments . Borrower shall make each payment of principal of and interest on the Revolving Loan and fees hereunder not later than 12:00 noon (local time Tampa, Florida) on the date when due, without set off, counterclaim or other deduction, in immediately available funds to Lender at its address referred to in Section10.3 . Whenever any payment of principal of, or interest on, the Revolving Loan or of fees shall be due on a day which is not a Business Day, the date for payment thereof shall be extended to the next succeeding Business Day. If the date for any payment of principal is extended by operation of law or otherwise, interest thereon shall be payable for such extended time. (c) Voluntary Prepayments . Borrower may from time to time prepay the Revolving Loan in whole or in part; provided that Borrower shall give Lender notice thereof not later than 12:00 noon (local time Tampa, Florida) on the day of such prepayment (which shall be a Business Day), specifying the amount of prepayment. Any such voluntary prepayment shall be in an amount equal to $10,000.00 or a higher integral multiple of $10,000.00. (d) Mandatory Prepayments . Borrower shall make a prepayment of the Revolving Loan until such time as the Revolving Loan is paid in full upon the occurrence of any of the following (each a “ Mandatory Prepayment Event ”) at the following times and in the following amounts (such applicable amounts being referred to as “ Designated Proceeds ”): (i) Concurrently with the receipt by Borrower of any Net Cash Proceeds from any issuance of Capital Securities of Borrower, in an amount equal to 100% of such Net Cash Proceeds. (ii) Concurrently with the receipt by Borrower of any payments from IP Technology Exchange, Inc. (“ IP Tech Payments ”) pursuant to the Asset Purchase Agreement, dated September 12, 2012, among Borrower, Innovaro Europe, Ltd. and IP Technology Exchange, Inc., in an amount equal to 100% of such IP Tech Payments. (iii)Concurrently with the receipt by Borrower of any Net Cash Proceeds from any Real Estate Asset Disposition, in an amount equal to 100% of such Net Cash Proceeds. (iv)On the first day of each calendar month commencing February 1, 2014, in an amount equal to 50% of all accounts receivable actually collected by Borrower and its Subsidiaries during the immediately preceding calendar month. (v) In addition to and not in limitation of the Mandatory Prepayment Event described in Section 2.4(d)(iv) , if Borrower has an increase in cash during any fiscal quarter, as indicated in Borrower’s Consolidated Statement of Cash Flows in Borrower’s SEC Documents, a prepayment in the amount equal to 80% of such increase in cash (excluding the amount of any outstanding Advances) shall be paid to Lender on the date on which the Borrower files its Form 10-Q or Form 10-K with the SEC reflecting such increase. 2 (vi)Concurrently with the receipt by Borrower or any Subsidiary thereof of any proceeds from the sale or other disposition of assets held in the Greenwood Van Ness Account, in an amount equal to 100% of such proceeds. (e) Repayment of Over-Borrowing . To the extent that the aggregate amount of all Advances exceeds the Maximum Loan Amount, the amount of such excess will be paid immediately to Lender upon Lender’s demand. 2.5. Overdue Amounts . Any payments not made as and when due shall bear interest from the date due until paid at the Default Rate, in Lender’s discretion. 2.6. Calculation of Interest . All interest under the Revolving Note or hereunder shall be calculated on the basis of the Actual/360 Computation, as defined in the Revolving Note. 2.7. Documentary Stamp Tax; Sales Tax . Borrower shall pay all Florida documentary stamp taxes on the Revolving Note and shall provide written evidence of such payment to Lender within five (5) Business Days of the Effective Date. Additionally, Borrower shall notify Lender if any Account includes any sales or other similar tax and Lender may, but shall not be obligated to, remit any such taxes directly to the taxing authority and make Advances therefor. In no event shall Lender be liable for any such taxes. 2.8. Statement of Account . If Lender provides Borrower with a statement of account on a periodic basis, such statement will be presumed complete and accurate and will be definitive and binding on Borrower, unless objected to with specificity by Borrower in writing within ten (10) Business Days after receipt. 3. Conditions Precedent to Borrowing . Prior to funding any Advance, the following conditions shall have been satisfied, in the sole opinion of Lender and its counsel: 3.1. Conditions Precedent to Initial Advance . In addition to any other requirement set forth in this Agreement, Lender will not make the Initial Advance under the Revolving Loan unless and until the following conditions shall have been satisfied: (a) Loan Documents . Borrower and each other party to any Loan Document, as applicable, shall have executed and delivered this Agreement, the Revolving Note, all Account Control Agreements requested by Lender and all other required Loan Documents, all in form and substance satisfactory to Lender. (b) Perfection of Liens . UCC-1 financing statements and, if applicable, certificates of title covering the Collateral executed by Borrower, shall have been duly recorded or filed in the manner and places required by law to establish, preserve, protect and perfect the interests and rights created or intended to be created by the Security Agreement; and all taxes, fees and other charges in connection with the execution, delivery and filing of the Security Agreement and the financing statements shall duly have been paid. (c) Warrant Grant . Borrower shall have granted to Lender a warrant to purchase, upon and subject to the terms and conditions of a Warrant in the form attached hereto as Exhibit 3 (the “ Warrant ”), 400,000 shares of Borrower’s Common Stock at the exercise price equal to $0.14. 3 (d) Amendment to Prior Option Grants . Borrower shall have entered into agreements with Lender amending the exercise price of all Previously Granted Options so that the exercise price of the Previously Granted Options is equal to the exercise price set forth in the Warrant. (e) Additional Documents . Borrower shall have delivered to Lender all additional opinions, documents, certificates and other assurances that Lender or its counsel may require. 3.2. Conditions Precedent to Each Advance . The following conditions, in addition to any other requirements set forth in this Agreement, shall have been met or performed by the Advance Date with respect to any Advance Request and each Advance Request (whether or not a written Advance Request is required) shall be deemed to be a representation that all such conditions have been satisfied: (a) Advance Request . Borrower shall have delivered to Lender an Advance Request and other information, as required under Section2.3(a) . (b) Loan Documents . Borrower and each other party to any Loan Document, as applicable, shall have executed and delivered any Account Control Agreements requested by Lender and all other required Loan Documents. (c) No Default . No Default shall have occurred and be continuing or could occur upon the making of the Advance in question and Borrower shall have delivered to Lender an officer’s certificate to such effect, which may be incorporated in the Advance Request. (d) Correctness of Representations . All representations and warranties made by Borrower or otherwise in writing in connection herewith shall be true and correct in all material respects with the same effect as though the representations and warranties had been made on and as of the proposed Advance Date, and Borrower shall have delivered to Lender an officer’s certificate to such effect, which may be incorporated in the Advance Request. (e) No Adverse Change . There shall have been no change which could have a Material Adverse Effect on Borrower since the date of the Borrower’s most recently filed Form 10-Q, and Borrower shall have delivered to Lender an officer’s certificate to such effect, which may be incorporated in the Advance Request. (f) Limitations Not Exceeded . The proposed Advance shall not cause the outstanding principal balance of the Revolving Loan to exceed the Maximum Loan Amount. (g) General Insecurity . There shall be no circumstance which Lender believes, in good faith, materially impairs Borrower’s ability to repay the Revolving Loan. (h) Warrant Grant . If, during the Revolving Credit Period, the aggregate amount of Advances made by Lender, including amounts repaid by Borrower for prior Advances, exceeds $400,000.00 (each such Advance in excess of $400,000.00, an “ Excess Advance ”), Borrower shall have granted to Lender on the date of such Excess Advance a warrant or warrants (collectively, the “ Excess Advance Warrants ”), in substantially the form attached hereto as Exhibit 3 , to purchase the number of shares of Borrower’s Common Stock equal to the dollar amount that such Excess Advance exceeds the sum of (i) $400,000.00 and (ii) the sum of all previous Excess Advances. The exercise price for any Excess Advance Warrants shall equal the closing price of Borrower’s Common Stock on the date of any Excess Advance. Notwithstanding anything to the contrary in this Section 3.2(h) , Lender shall have no obligation to make any Advance that would result in the aggregate principal amount outstanding under the Revolving Loan exceeding the Maximum Loan Amount. 4 (i) Further Assurances . Borrower shall have delivered such further documentation or assurances as Lender may reasonably require. 4. Fees and Expenses . Borrower agrees to pay Lender an administrative fee equal to 5% of the Maximum Loan Amount (the “ Administrative Fee ”). Borrower also agrees to pay all of Lender’s reasonable out-of-pocket fees and expenses relating to the negotiating, documentation, and closing of the Revolving Loan and all documents relating thereto (including reasonable attorneys’ fees). Borrower shall deduct the Administration Fee, as well as the expenses referred to in the preceding sentence, from the Initial Advance. 5. Representations and Warranties . In order to induce Lender to enter into this Agreement and to make the Revolving Loan provided for herein, Borrower makes the following representations and warranties, all of which shall survive the execution and delivery of the Loan Documents. Unless otherwise specified, such representations and warranties shall be deemed made as of the date hereof and as of the Advance Date of any Advance by Lender to Borrower: 5.1. Valid Existence and Power . Borrower is a corporation duly formed, validly existing and in good standing under the laws of the State of Delaware and is duly qualified or licensed to transact business in all places where the failure to be so qualified would have a Material Adverse Effect on it. Borrower and each other Person which is a party to any Loan Document (other than Lender) has the power to make and perform the Loan Documents executed by it and all such instruments will constitute the legal, valid and binding obligations of such Person, enforceable in accordance with their respective terms, subject only to bankruptcy and similar laws affecting creditors’ rights generally. Schedule 5.1 to this Agreement sets forth a true and complete listing of each of Borrower’s direct and indirect subsidiaries (collectively, the “ Subsidiaries ”) and a listing of the jurisdiction of organization of each of the Subsidiaries, a general description of the business carried on by each Subsidiary, and a general description of the material assets and rights held by each Subsidiary. Each of the Subsidiaries is duly formed, validly existing and in good standing under the laws of such Subsidiaries’ respective jurisdiction of organization and is duly qualified or licensed to transact business in all places where the failure to be so qualified would have a Material Adverse Effect on it. The equity interests in each Subsidiary (other than Innovaro Europe) are not evidenced by certificates. 5.2. Authority . The execution, delivery and performance thereof by Borrower and each other Person (other than Lender) executing any Loan Document have been duly authorized by all necessary action of such Person, and do not and will not violate any provision of law or regulation, or any writ, order or decree of any court or governmental or regulatory authority or agency or any provision of the governing instruments of such Person, and do not and will not, with the passage of time or the giving of notice, result in a breach of, or constitute a default or require any consent under, or result in the creation of any Lien upon any property or assets of such Person pursuant to, any law, regulation, instrument or agreement to which any such Person is a party or by which any such Person or its respective properties may be subject, bound or affected. 5.3. Authorizations . All authorizations, consents, approvals and licenses required under applicable law or regulation for the ownership or operation of the property owned or operated by Borrower (or any of its Subsidiaries) or for the conduct of any business in which it is engaged have been duly issued and are in full force and effect, and neither Borrower nor its Subsidiaries is in default, nor has any event occurred which with the passage of time or the giving of notice, or both, would constitute a default, under any of the terms or provisions of any part thereof, or under any order, decree, ruling, regulation, closing agreement or other decision or instrument of any governmental commission, bureau or other administrative agency or public regulatory body having jurisdiction over such Person, which default would have a Material Adverse Effect on such Person. Except as noted herein, no approval, consent or authorization of, or filing or registration with, any governmental commission, bureau or other regulatory authority or agency is required with respect to the execution, delivery or performance of any Loan Document. 5 Title . Borrower has good and marketable title to the Collateral, free and clear of all Liens, other than Permitted Liens. 5.5. SEC Documents; Financial Statements . During the two (2) years prior to the date hereof, Borrower has timely filed all reports, schedules, forms, statements and other documents required to be filed by it with the United States Securities and Exchange Commission (the "
